Citation Nr: 0306357	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  96-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to August 
1975.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office (RO) in Wichita, Kansas, which 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD. 

In August 1997, the Board found that evidence submitted since 
a June 1991 Board decision denying service connection for a 
nervous disorder, to include PTSD, was not new and material.  
The veteran appealed the Board's August 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 1998 order, the Court vacated the Board's 
August 1997 decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand and For Stay of Further Proceedings (Joint Motion).

In March 1999, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, but 
then denied the claim on the merits following a de novo 
review of the record.  In a May 2001 order, the Court vacated 
the Board's March 1999 decision and remanded the matter back 
to the Board for readjudication in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

REMAND

There have been several significant changes in the law during 
the pendency of the veteran's claim for service connection 
for a psychiatric disorder, to include PTSD.  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 312-313 (1991).  Therefore, the Board 
finds that the case must be remanded to the RO for 
readjudication in light of the changes discussed below. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159 
(2002).   

In Holiday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that all provisions of the VCAA were potentially 
applicable to claims pending on the date of the VCAA's 
enactment and that the Court may not determine in the first 
instance the specific applicability of the VCAA.  The Court 
has also held that the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).   

In this case, the RO has not had the opportunity of initially 
adjudicating the veteran's claim under the VCAA.  Before the 
Board addresses a question that was not addressed by the RO, 
it must determine whether the veteran has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to address the question at a 
hearing, and, if not, whether the veteran would be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
A remand is therefore required to allow the RO to adjudicate 
the veteran's claim under the VCAA.

Since this case must be remanded to the RO for consideration 
of the provisions of the VCAA, the Board also points out that 
the schedular criteria concerning PTSD due to personal 
assault were amended by 67 Fed. Reg. 10330-1032, effective 
March 7, 2002 (codified at 38 C.F.R. § 3.304 (2002)).  Under 
the revised criteria, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

 If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304 (2002).  On remand, the RO should 
readjudicate the veteran's claim under both the former and 
the newly revised criteria.  See Karnas and Bernard, both 
supra.   

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.   The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA, as well as the division of 
responsibilities between VA and the 
veteran in obtaining evidence necessary 
to substantiate her claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, on the basis of all the 
evidence of record, as well as all 
pertinent laws and regulations, including 
but not limited to the revised criteria 
set forth at 38 C.F.R. §§ 3.304, 3.159 
(2002) and 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

3.  If the benefit sought is not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case, wherein all 
pertinent regulatory authority changes 
set forth in 38 C.F.R. §§ 3.304, 3.159 
(2002); 38 U.S.C.A. §§ 5103, 5103A (West 
2002) must be fully set forth.  
Thereafter, the veteran and her 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is accord the veteran due process, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



